Citation Nr: 0932364	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

2.  Entitlement to service connection for upper respiratory 
disorder/bronchitis, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for vertigo/vomiting, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

4.  Entitlement to service connection for depression, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

5.  Entitlement to service connection for weakened immune 
system, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

6.  Entitlement to service connection for skin rashes, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to 
December 1993, and this included service in the Southwest 
Asia theater of operations from December 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits on appeal.  

In a statement submitted by the Veteran dated in July 2009, 
she contends that she is owed reimbursement of VA 
prescription costs in the amount of $164.48.  This issue is 
referred to the RO for any appropriate action.  

In October 2007, the Board remanded the Veteran's claim for 
further development and for the reasons described below, the 
appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Upon review of the evidence of record, the Board finds that 
another remand is necessary regarding the above-noted claims.  

In October 2007, the Board remanded the Veteran's claims for 
further development-including a VA examination.  The VAMC 
indicated that the Veteran failed to report to her scheduled 
examinations as ordered.  In response, the Veteran contends 
that she attempted to work with the VAMC staff to coordinate 
a VA examination time that could accommodate her schedule.  
She indicated that she is a two-hour drive from the VAMC in 
Dallas and she was unable to attend an 8:00 a.m. examination.  
The Veteran also indicated that she was scheduled for VA 
examinations on two separate dates and she had other 
obligations on those days.  The Veteran also recalls being 
asked if she was refusing to attend the scheduled VA 
examinations and stated that she was not.  After attempting 
to reschedule her VA examinations, the Veteran reported being 
told by RO personnel that another VA examination request 
would be submitted.  It was the Veteran's understanding that 
the scheduled examinations had been cancelled and she was 
intending to have them rescheduled.  

Given the Veteran's statements that she attempted to work 
with the VAMC in scheduling her VA examinations around her 
previously scheduled obligations and the confusion related to 
the scheduling and rescheduling of the examinations, the 
Board finds that the Veteran has shown good cause as to why 
she could not attend the scheduled VA examinations.  In light 
of this finding good cause, the Board remands the Veteran's 
claims of entitlement to service connection for chest pain, 
upper respiratory disorder/bronchitis, vertigo/vomiting, 
depression, weakened immune system, and skin rashes again to 
afford her one more opportunity to appear at the ordered VA 
examinations for the reasons stated in the October 2007 Board 
remand.  

Additionally, the Veteran advised in her July 2009 letter 
that she had requested outstanding medical treatment records 
from private treating physicians.  Of date, these records 
have not yet been associated with the claims file.  The 
Veteran should be notified that she still has an opportunity 
to submit any additional evidence in support of her claim.  


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit any 
evidence in her possession pertaining to 
her claims that has not been submitted 
previously.  

2.  Arrange for a VA cardiology 
examination of the Veteran to determine 
the nature and etiology of any current 
chest pain.  All indicated studies should 
be performed.  After examination of the 
Veteran and review the Veteran's medical 
records (including those from service) 
the examiner is requested to answer the 
following questions:  

a.  Elicit from the Veteran details about 
the onset, frequency, duration, and 
severity of all chest pain symptoms and 
indicate what precipitates and what 
relieves them.

b.  Are there any objective medical 
indications that the Veteran is suffering 
from chest pain symptoms?  

c.  If so, can the Veteran's chest pain 
symptoms be attributed to a known 
diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) 
that her diagnosed condition had its 
onset in service or was caused or 
chronically worsened by any service-
connected disability (service-connected 
disabilities are chronic fatigue 
syndrome, irritable bowel syndrome, 
chronic headache disorder, warts on both 
hands)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to the Veteran's chest pain 
symptoms), is there affirmative evidence 
that this undiagnosed illness was not 
incurred during active service during the 
Gulf War, or was caused by an intervening 
event since her most recent departure 
from service during the Gulf War, or 
results from abuse of alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  

3.  Arrange for a VA general medical 
examination to address the nature and 
etiology of any current respiratory 
disorder/bronchitis, vertigo/vomiting, 
and weakened immune system.  All 
indicated studies should be performed.  
After examination of the Veteran and 
review the Veteran's medical records 
(including those from service) the 
examiner is requested to answer the 
following questions:  

Upper respiratory disorder/bronchitis

a.  Does the Veteran have a chronic upper 
respiratory disorder/bronchitis? 

b.  If so, is it at least as likely as 
not (50 percent probability or higher) 
that any current upper respiratory 
disorder/bronchitis had its onset in 
service or is related to upper 
respiratory disorder/bronchitis noted in 
service.  




Vertigo/vomiting

a.  Elicit from the Veteran details about 
the onset, frequency, duration, and 
severity of all vertigo/vomiting symptoms 
and indicate what precipitates and what 
relieves them.  

b.  Are there any objective medical 
indications that the Veteran is suffering 
from symptoms of vertigo/vomiting?  

c.  If so, can the Veteran's 
vertigo/vomiting symptoms be attributed 
to a known diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) 
that her diagnosed condition had its 
onset in service, is related to 
vertigo/labyrinthitis noted in service, 
or was caused or chronically worsened by 
any service-connected disability 
(service-connected disabilities are 
chronic fatigue syndrome, irritable bowel 
syndrome, chronic headache disorder, 
warts on both hands)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to the Veteran's 
vertigo/vomiting symptoms), is there 
affirmative evidence that this 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or was caused by an intervening 
event since her most recent departure 
from service during the Gulf War, or 
results from abuse of alcohol or drugs?  



Weakened immune system

a.  Elicit from the Veteran details of 
what she regards as the onset, frequency, 
duration, and severity of weakened immune 
system symptoms.  

b.  With respect to the weakened immune 
system service connection claim, (and 
with consideration of the comments of the 
VA radiologist in the October 2003 report 
of the CT study of the brain who noted 
prominence of the adenoids and asked 
whether there was any evidence for 
immunocompromise) are there any objective 
medical indications that the Veteran has 
a weakened immune system?  

c.  If so, can its symptoms be attributed 
to a known diagnostic entity?  

d.  If the answer to "c" is in the 
affirmative, is it at least as likely as 
not (50 percent probability or higher) 
that this diagnosed entity had its onset 
in service or was caused or chronically 
worsened by a service-connected 
disability (service-connected 
disabilities are chronic fatigue 
syndrome, irritable bowel syndrome, 
chronic headache disorder, warts on both 
hands)?  

e.  If the answer to "c" is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to weakened immune system 
symptoms), is there affirmative evidence 
that this undiagnosed illness was not 
incurred during active service during the 
Gulf War, or was caused by an intervening 
event since her most recent departure 
from service during the Gulf War, or 
results from abuse of alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  

4.  Arrange for a VA psychiatric 
examination to determine the etiology of 
any current depression.  All indicated 
studies should be performed.  After 
examination of the Veteran and review of 
the record, the examiner is requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current depression is 
causally related to service or was caused 
or chronically worsened by any service-
connected disability (service-connected 
disabilities are chronic fatigue 
syndrome, irritable bowel syndrome, 
chronic headache disorder, warts on both 
hands).  

The claims file must be provided to the 
examiner for review.  

5.  Arrange for a VA dermatology 
examination of the veteran.  The examiner 
should review the Veteran's medical 
records (including those from active 
service) and answer the following 
questions:  

a.  Elicit from the Veteran details about 
the onset, frequency, duration, and 
severity of all skin rashes and indicate 
what precipitates and what relieves them.  

b.  Are there any objective medical 
indications that the Veteran is suffering 
from skin rashes?  

c.  If so, can her skin rashes be 
attributed to a known diagnostic entity?  

d.  If the answer to "c." is in the 
affirmative, is it as least as likely as 
not (50 percent probability or greater) 
that this diagnosed skin disorder had its 
onset in service or was caused or 
chronically worsened by a service-
connected disability (service-connected 
disabilities are chronic fatigue 
syndrome, irritable bowel syndrome, 
chronic headache disorder, warts on both 
hands)?  

e.  If the answer to "c." is in the 
negative (i.e., you are unable to ascribe 
a diagnosis to the Veteran's skin 
symptoms), is there affirmative evidence 
that this undiagnosed illness was not 
incurred during active service during the 
Gulf War, or was caused by an intervening 
event since his most recent departure 
from service during the Gulf War, or 
results from abuse of alcohol or drugs?  

The claims file must be provided to the 
examiner for review.  

6.  Thereafter, readjudicate the claims 
of entitlement to service connection for 
chest pain, upper respiratory 
disorder/bronchitis, vertigo/vomiting, 
depression, weakened immune system, and 
skin rashes, with consideration of each 
of the claims on a presumptive, direct, 
and secondary basis.  If any benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case, and provide the Veteran and her 
representative an opportunity to respond.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




